TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT KINGSPORT

Carlos E. Roque-Blanco,                       )   Docket No. 2017-02-0161
            Employee,                         )
                                              )
v.                                            )   State File Number 85075-2016
                                              )
Todd Manley,                                  )
          Uninsured Employer                  )   Judge Brian K. Addington


                           EXPEDITED HEARING ORDER
                           (DECISION ON THE RECORD)


       This matter came before the undersigned Workers' Compensation Judge on June
6, 2017, upon the Request for Expedited Hearing (REH) filed by Carlos Roque-Blanco.
Mr. Roque-Blanco requested the Court decide the matter on the record without an
evidentiary heating. Mr. Manley did not request an in-person hearing. The Court issued
a Docketing Notice for File Review Determination, listing the documents contained in
the record and allowing the parties until June 5, 2017, to object to the admissibility of any
document and/or to file a position statement. Neither party filed any objections to the
documents.

       Here, the determinative legal issue is whether Mr. Roque-Blanco was an employee
in the service of an employer. For the reasons set forth below, the Court fmds Mr.
Roque-Blanco is not likely to prevail at a hearing on the merits in proving that he worked
for an "employer" as defmed by the Workers' Compensation Law. The Court, therefore,
denies his request for workers' compensation benefits at this time.

                                     History of Claim

      Mr. Roque-Blanco worked for Mr. Manley clearing timber. On September 2,
2016, another employee, Arturo Russell, cut a tree that fell on Mr. Roque-Blanco.
Someone called emergency medical services, and Wings Air Rescue transported Mr.
Roque-Blanco to Holston Valley Medical Center.

                                              1
       Mr. Roque-Blanco suffered a spinal cord injmy and fracture at T-12-L1 with
resultant paraplegia of the legs. Dr. Hamid Shah performed laminectomies at T-12 and
L1 to stabilize Mr. Roque-Blanco's spine. Following recovery, Mr. Roque-Blanco was
transfeiTed to Brookhaven nursing home. He continues to be paralyzed below the waist.

       When Mr. Roque-Blanco filed a Petition for Benefit Determination, Rick Day,
Compliance Specialist with the Bureau, investigated Mr. Manley and the circumstances
regarding Mr. Roque-Blanco's injmy. During the investigation, Mr. Russell confirmed
he and Mr. Manley were working with Mr. Roque-Blanco and that Mr. Manley did not
have workers' compensation insurance. Accordingly, Mr. Day was only able to confirm
two known employees for Mr. Manley.

       In his Petition for Benefit Determination (PBD), REH and accompanying
affidavit, Mr. Roque-Blanco requested payment for medical treatment and temporary
disability benefits. He requested payment by the Bureau, since Mr. Manley did not have
workers' compensation insurance.

       Mr. Manley did not file a response to Mr. Roque-Blanco's REH.

                       Findings of Facts and Conclusions of Law

       In this workers' compensation case, Mr. Roque-Blanco has the burden of proof on
all essential elements of his claim. Scott v. Integrity Staffing Solutions, 2015 TN Wrk.
Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). However, Mr. Roque-Blanco need
not prove every element of his claim by a preponderance of the evidence in order to
obtain relief at an Expedited Hearing. Instead, he must come forward with sufficient
evidence from which the trial court can determine that he is likely to prevail at a hearing
on the metits. McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

       The Workers' Compensation Law requires all "employers" to provide workers'
compensation coverage for their "employees." See Tenn. Code Ann. § 50-6-405(a)
(2016). According to Tennessee Code Annotated 50-6-102(12)(A) (2016), "an employee
includes every person . . . in the service of an employer[.]" An employer is defmed as
"any individual ... using the services of not less than five (5) persons for pay[.]" Tenn.
Code Ann. § 50-6-102(13) (2016).

       In order to succeed in this matter, Mr. Roque-Blanco must prove he was an
employee in the service of an employer. There is no doubt Mr. Roque-Blanco was an
employee of Mr. Manley; however, Mr. Roque-Blanco has not proven to the satisfaction
of the Court that Mr. Manley meets the statutory definition of an employer. Rather, the
evidence establishes Mr. Manley had only two employees and thus does not meet the

                                            2
definition of employer according to the Workers' Compensation Law. For these reasons,
the Comt holds Mr. Roque-Blanco has not come forward with sufficient evidence for the
Court to determine he would succeed at a hearing on the merits by proving he was an
employee in service of an "employer." The Court, therefore, holds he is not entitled to
the requested workers' compensation benefits at this time.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Roque-Blanco's claim against Mr. Manley for temporary disability and
      medical benefits is denied at this time.

   2. This matter is set for a Scheduling Hearing on July 10, 2017, at 10:00 a.m. Eastern
      Time. The parties must call 855-543-5044 to participate in the Hearing.

   3. Please Note: You must call in on the scheduled date/time to patticipate. Failure to
      call may result in a determination of the issues without your fmther participation.
      All conferences are set using Eastern Time.

      ENTERED this the 7th day of June, 2017.


                                     Is/Brian K. Addington
                                  Judge Brian K. Addington
                                  Court ofWorkers' Compensation Claims




                                             3
                                      Appendix

Exhibits:
   1. Affidavit of Roque-Blanco
   2. Medical Records-Holston Valley Medical Center
   3. Wings Air Rescue-Medical Notes
   4. Expedited Request for Investigative Report



Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order
(Decision on the Record) was sent to the following recipients by the following methods
of service on June 7, 2017.

Name                         Certified First      Via     Service Sent To:
                             Mail      Class      Email
                                       Mail
Braxton Terry, Esq.                                 X     brack@terry-lawfrrm.com
Attorney for Employee                                     lisa@terry-lawfrrm. com
Todd Manley,                   X                          711 E. Jefferson Street
Self-Represented                                          Jefferson City, TN 37760
                                                          810 Ken Manley Road, New
                                                          Market, TN 37820



                                           Is/ Penny Shrum
                                           Penny Shrum, Clerk of the Court
                                           Court ofWorkers' Compensation Claims
                                           WC.CourtCierk@tn.gov



                                             4